                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            )               2:19-CR-52
                                                     )               JUDGE REEVES
BRANDON ISAIAH OTEY                                  )

                                             ORDER

       On the petition of the United States of America, by and through the United States Attorney

for the Eastern District of Tennessee,

       IT IS ORDERED that the Clerk of this Court be and he hereby is instructed to issue a writ

of habeas corpus ad prosequendum to the Jailer, Sullivan County Jail, at Blountville, Tennessee,

to bring BRANDON ISAIAH OTEY before this Court at Greeneville, Tennessee, on April

24, 2019, at 1:30 p.m. for an Initial Appearance, or for his case to be otherwise disposed of upon

said indictment heretofore returned against him, and each day thereafter until said case is disposed

of, and immediately thereafter to be returned to said Jailer, Sullivan County Jail, at Blountville,

Tennessee.

       It is further ORDERED that in the event the Jailer so elects, the United States Marshal for

the Eastern District of Tennessee, or any other duly authorized United States Marshal or Deputy

United States Marshal, is directed to receive said BRANDON ISAIAH OTEY into his custody and

transport him to and from said Sullivan County Jail, at Blountville, Tennessee, and this Court for

the aforesaid purpose.

       APPROVED FOR ENTRY

       THIS DATE: April 22, 2019                     s/ Clifton L. Corker
                                                     CLIFTON L. CORKER
                                                     United States Magistrate Judge




Case 2:19-cr-00052-PLR-CRW Document 4 Filed 04/22/19 Page 1 of 1 PageID #: 8
